11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Clay D. Sanders,                                    * From the 259th District Court
                                                      of Jones County,
                                                      Trial Court No. 022183.

Vs. No. 11-13-00193-CV                              * October 3, 2013

Elizabeth Karrick et al.,                           * (Per Curiam Memorandum Opinion)
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal should
be dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.